UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ¨ Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) x Definitive Information Statement VNUE, INC. (Exact name of registrant as specified in charter) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction, computed pursuant to Exchange Act Rule O-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934 as amended Vnue, Inc. 104 W. 29th Street, 11th Floor New York, NY 10001 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY GENERAL INFORMATION This Information Statement (the “Information Statement”) has been filed with the Securities and Exchange Commission and is being mailed, on or about February 22, 2017, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the record holders as of February 2, 2017, (the “Stockholders”) of the common stock, par value $.0001 per share (the “Common Stock”), of Vnue, Inc., a Nevada Corporation (the “Company”). This Information Statement is circulated to advise the shareholders of actions already approved and taken, in lieu of an in-person annual meeting, by written consent of the holders of a majority of the Company’s outstanding voting common stock (the "Written Consent"), specifically management and two non-solicited stockholders, representing 357,435,391 shares of voting securities representing approximately 55.25% of the 646,901,239 total issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”) as of the record date. Since the Information Statement is first being sent or given to security holders on March 3, 2017, the corporate actions described herein may be effective on or after March 23, 2017. A copy of the Written Consent is attached hereto as Annex A. Please review this Information Statement for a more complete description of this matter. This Information Statement is being sent to you for informational purposes only. WE ARE NOT ASKING YOU FOR A PROXY
